Citation Nr: 1030092	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
residuals of a left bunionectomy, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for HIV infection.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1981 to September 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and March 2004 Department of 
Veterans Affairs Regional Office (RO) decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran was scheduled for a Travel 
Board hearing in May 2009, consistent with his request for such 
in his December 2008 Substantive Appeal.  The Veteran was 
notified of the scheduled hearing in an April 2009 letter, but he 
did not appear for that hearing.

Significantly, however, it appears the hearing notification 
letter was not sent to the correct address.  Specifically, the PO 
Box number does not match that which is indicated on the December 
2008 Substantive Appeal (and to which the January 2009 
supplemental statement of the case was mailed).  The Board finds 
that this error should be corrected.

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to the 
schedule of Travel Board hearings to be 
conducted at the RO before a Member of the 
Board and notify him of the scheduled hearing 
at his correct, current address of record, 
(which as of this writing is the address 
indicated on the December 2008, Substantive 
Appeal).  A copy of this notice should be 
placed in the claims file.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


